Epes, J.,
dissenting in part:
I concur in the conclusion of the court that imperial Coal Sales Company, Incorporated, is not subject to the income tax assessed against it.
I dissent from the conclusion of the court in so far as it holds that the assessment of a State property tax upon the intangible personal property of a natural person or a domestic corporation is invalid merely because he or it uses such property in carrying on an interstate business. Upon principle, I think, such a holding is unsound, and stretches the compass, operation and effect of the interstate commerce clause of the Constitution of the United States far beyond its reasonable intendment. I do not understand that the Supreme Court of the United States has yet gone so far, and I am reluctant to believe that it will go so far. It is true that it has exercised an ingenuity in stretching the compass of this clause which in some instances rivals the ingenuity shown by Queen Dido in stretching the compass of her ox hide; and it may be that this court is correct in its surmise that the Supreme Court of the United States will hold that the mere fact that intangible personal property is used in carrying on interstate business wholly exempts it from any State property tax. As to this I do not essay to prophecy; but until it does so hold, pointedly and unequivocally, I think, this court should adhere to principle and not so hold.
Section 427 of the Tax Code, I think, has no application to a case such as this. It is intended to cover cases in which the person or corporation does not within the State do any business, not cases in which the person or corpora*736tion actively carries on within the State an interstate business.